Citation Nr: 1705047	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the right knee cartilage injury.

2.  Entitlement to a rating higher than 10 percent for bilateral tinnitus.

3.  Whether new and material evidence has been received to reopen the claim for service connection for migraine headaches.

4. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen the claim for service connection for carpal tunnel left arm (previously claimed as bilateral carpal tunnel syndrome).

6.  Entitlement to service connection for depression, claimed as secondary to migraine headaches or musculoskeletal pain.

7.  Entitlement to service connection for a left knee condition, claimed as secondary to the service-connected right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the service-connected right knee disability has been manifested by pain, full extension, and flexion no worse than 95 degrees.

2.  For the entire rating period on appeal, bilateral tinnitus has been assigned the maximum schedular evaluation and does not present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization. 

3.  An August 2007 rating decision which is now final denied service connection for hearing loss, headaches, and left carpal tunnel syndrome.

4.  Evidence submitted since the August 2007 decision denying service connection for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate the claim.

5.  Evidence submitted since the August 2007 decision denying service connection for headaches does not relate to an unestablished fact necessary to substantiate the claim.

6. Evidence submitted since the August 2007 decision denying service connection for left carpal tunnel syndrome does not relate to an unestablished fact necessary to substantiate the claim.

7. The evidence does not demonstrate the presence of a current left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5014 (2016).

2.  The criteria for a rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6260 (2016).

3.  The August 2007 rating decision denying service connection for hearing loss, headaches, and left carpal tunnel syndrome became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hearing loss, headaches, and left carpal tunnel syndrome has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156  (2016).

5.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The July 2009 and April 2010 letters met the VCAA notice requirements.

As the tinnitus claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 (a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the service connection claim, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in July 2009, April 2010, and August 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA examination for his left and right knee conditions in September 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.



Increased Rating for Right Knee Condition

The Veteran contends that a higher rating is warranted for his right knee condition, currently rated as 10 percent disabling.  

The RO assigned a 10 percent rating for the Veteran's service-connected right knee pursuant to Diagnostic Code 5299-5014.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

Diagnostic Code 5014 for osteomalacia is rated on the basis of limitation of motion of affected parts, or as degenerative arthritis.  38 C.F.R. § 4.71a (2016).

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The knees are considered major joints.  38 C.F.R. § 4.45. 

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2016).

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40  and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59  is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5257 for other impairment, including recurrent subluxation or lateral instability, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion and for instability of the knee, since these codes pertain to different symptoms. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604  (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704  (1998). VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint. VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990  (2004).

Upon VA examination in November 2009, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, locking and pain.  He indicated that he does not experience heat, redness, lack of endurance, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He reported experiencing flare-ups as often as one time per week lasting for three days, with a severity level of 7 out of 10.  The flare-ups are precipitated by physical activity and alleviated by rest.  During the flare-ups he reported experiencing functional impairment to the extent that he is not able to run, and limitation of motion of the joint to the extent that he feels he cannot fully lock the knee and has difficulty with standing and walking for long periods.  He stated that his right knee condition has not resulted in any incapacitation in the past 12 months.  Upon clinical evaluation, the Veteran's posture and gait were normal, with no signs of abnormal weight-bearing.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation, and no locking pain, genu recurvatum or crepitus.  There was no ankylosis.  Range of motion of the right was limited by pain to 130 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test, and medial/lateral meniscus stability test were all within normal limits for the right knee.  The right knee x-ray findings were within normal limits.  The examiner noted that the effect of the condition on the Veteran's usual occupation is "pain, not able to stand or walk for extended periods of time, limited to what jobs he can do."  The effect of the condition on his daily activity is "pain, not able to carry his daughter, or exercise strenuously, difficulty with sexual relations."

The Veteran's VA physician, Dr. A.M.H., submitted a February 2012 letter stating that the Veteran "suffers from a longstanding knee condition that is aggravated at times by prolonged standing or walking, or extensive physical activity of the repetitive nature."  Dr. A.M.H. further noted that "the pain that is associated with the Veteran's activity is not completely predictable," and explained that the Veteran may limit activities at his own discretion depending on his symptoms.

The Veteran was afforded a September 2013 VA examination for his knees.  The Veteran reported that his right knee buckled during service.  He underwent arthroscopy in 2005 and stated that "it took 3 months for the swelling to go down."  He further stated that the right knee has worsened, in that it now swells, locks up, and gives way.  He related a history of physical therapy and past use of a brace.  He reported that flare-ups impact the function of his right knee approximately once a month for one day, and that the flare-up are manifested by swelling, which he treats with ice and occasional use of a wrap.  Upon range of motion testing, right knee flexion was to 95 degrees without pain.  Right extension was to zero degrees without pain.  There was no change in range of motion after repetitions.  Examination did not reveal recurrent patellar subluxation or dislocation or shin splints.  The examiner endorsed a right knee meniscus condition with frequent episodes of locking, pain, and effusion.  Finally, the examiner noted that the Veteran does not use assistive devices for his right knee condition, and the condition has no impact on his ability to work.

A September 2013 VA examination for the back indicated that the Veteran had normal x-rays of the knee, and had no instability and no need for braces or aids for the knee.  The examiner described the right knee condition as "minimally symptomatic."

After review of all the evidence, lay and medical, the Board finds that the Veteran's right knee disability has been manifested by pain and limitation of flexion, at worst, to 95 degrees, without instability or recurrent subluxation, and without dislocation of the semilunar cartilage.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent have not been met or more nearly approximated for any period.

A higher rating is not warranted based on range of motion findings, because the Veteran's right knee flexion was, at worst, to 95 degrees in the September 2013 VA examination report.  Thus, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire increased rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for the right knee condition.  38 C.F.R. § 4.71a.

Next, a higher rating is not warranted under Diagnostic Code 5261, which contemplates impairment of the knees manifested by limitation of extension.  To that end, the VA examinations revealed no limitation of extension.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. § 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to the right knee condition.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee disability has been manifested by flexion limited to, at worst, 95 degrees, and no limitation of extension.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Moreover, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for the right knee.  See VAOPGCPREC 9-04.

Although the September 2013 VA examiner endorsed a right knee meniscus condition with frequent episodes of locking, pain, and effusion, the same examination did not reveal recurrent patellar subluxation or dislocation.  Therefore, a higher evaluation under Diagnostic Code 5258 is not warranted.  To that end, Diagnostic Code 5258 requires a clinical finding of dislocated semilunar cartilage "with frequent episodes of 'locking' pain, and effusion into the joint."  38 C.F.R. § 4.71a, Diagnostic Code 5258.  As noted, no evidence of dislocated semilunar cartilage was found upon physical examination or x-ray imaging.  Frequent episodes of locking, pain, and effusion without dislocated semilunar cartilage does not meet the criteria for a higher evaluation under Diagnostic Code 5258.

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as the evidence does not demonstrate any impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the right knee.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.




Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee condition is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings, including the reported pain and activity limitations.  Considering the lay and medical evidence, the Veteran's right knee condition has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Initial Rating for Tinnitus

The Veteran has appealed his initial 10 percent rating for tinnitus and contends that an evaluation in excess of 10 percent is warranted.  

Tinnitus is evaluated under Diagnostic Code 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tinnitus.  See Schafrath, 1 Vet. App. at 595. 

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the bilateral ears.  Tinnitus is defined as a "noise in the ears, such as a ringing, buzzing, roaring, or clicking."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012); 38 C.F.R. § 19.9 (explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  To the extent that he contends that his tinnitus is worse than it was previously, the schedular criteria contemplates tinnitus of any severity.  The Veteran has not described any other symptoms or effects from the tinnitus that are not contemplated by the current Diagnostic Code.  See Thun, at 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim for a higher initial rating for bilateral tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2016).

Finally, there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Although the Veteran is not currently working, a September 2013 VA examination indicated that he attributed his unemployment to his non-service connected back condition. 

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2016).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claims for service connection for hearing loss, headaches, and left carpal tunnel syndrome were previously considered and denied by the RO in an August 2007 rating decision.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the August 2007 rating decision, the evidence of record relevant to the claim for service connection for headaches included service treatment records showing complaints of migraine headaches in service, and current treatment records and a VA examination showing subjective complaints of migraine headaches.  Regarding the hearing loss claim, the evidence of record included a VA examination that did not demonstrate that the Veteran had a hearing loss disability for VA purposes.  Finally, the evidence showed subjective complaints of carpal tunnel syndrome without any clinical findings, during service or following separation, to support such a diagnosis.  

The Board concludes that reopening is not warranted for the claims for service connection for headaches, bilateral hearing loss or carpal tunnel syndrome.  The evidence submitted since the August 2007 rating decision became final includes medical treatment evidence and examinations.  Regarding his headaches, the medical treatment evidence continues to show that he experiences migraines.  The new treatment records do not show treatment or a diagnosis related to the claimed hearing loss or carpal tunnel syndrome.  The VA treatment records are not new or material evidence, but rather are cumulative and redundant of evidence that was already of record.  Evidence of the Veteran's in-service and current complaints of headaches was considered by the August 2007 rating decision.  Although the more recent treatment records are new, this evidence is not material.  The evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claim, in that it does not relate the current headache disability to service.  Regarding the claimed hearing loss and carpal tunnel syndrome, there is no new evidence to consider. 

For these reasons, the Board finds that new and material evidence to reopen service connection for hearing loss, headaches, and left carpal tunnel syndrome has not been received subsequent to the last final RO decision in August 2007.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim for service connection for bilateral hearing loss is not reopened.  38 C.F.R. § 3.156 (a).

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
 § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).




Service Connection for the Left Knee Condition

The Veteran contends that he has a current left knee condition that is related to his service-connected right knee condition, and thus secondary service connection is warranted. 

Service treatment record shows that he injured his right knee in June 2001, and had right knee surgery in June 2006.  An April 2006 record states that he has had chronic knee pain for the past year.  Although the record does not state which knee it is referring to, it also notes that x-rays were taken of the right knee only.  Service treatment records do not contain any treatment for or complaints related to a left knee problem.  

A November 2009 VA examination demonstrated a clinically normal left knee, with normal x-rays.  The September 2013 VA examination did not render a diagnosis for the left knee.  VA treatment records show treatment for the right knee disability, but do not show treatment, complaints, or diagnoses regarding the left knee.  

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  In this case, where the evidence shows no current left knee disability upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee condition, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to a rating higher than 10 percent for the right knee cartilage injury is denied.

Entitlement to a rating higher than 10 percent for bilateral tinnitus is denied.

The petition to reopen the claim of service connection for migraine headaches is denied.

The petition to reopen the claim of service connection for bilateral hearing loss is denied.

The petition to reopen the claim of service connection for carpal tunnel left arm (previously claimed as bilateral carpal tunnel syndrome) is denied.

Service connection for a left knee condition is denied.


REMAND

The Veteran contends that he has depression that is secondary to a service-connected disability.  He previously claimed that his depression is caused by his non-service connected headaches, but in an October 2011 statement, asserted that depression is secondary to "orthopedic."  He is service-connected for a right knee condition.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran has a psychiatric disorder that is related to his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner.  The examiner is requested to:

a.)  Identify by diagnosis any psychiatric condition currently shown.

b.)  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed psychiatric condition is caused or aggravated by the service-connected right knee condition, or is otherwise related to service.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


